Citation Nr: 1036403	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-13 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Beckley, West Virginia


THE ISSUE

Entitlement to a spare (backup) motorized wheelchair.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to December 
1951.  He has been awarded two Purple Hearts.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 administrative decision of the Beckley 
VAMC, which denied the Veteran's request for a spare (backup) 
motorized wheelchair.

The Veteran and his adult daughter testified during a 
videoconference hearing before the undersigned Veterans Law Judge 
at the Huntington, West Virginia Regional Office; a copy of the 
transcript is in the record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

An unusual circumstance that would warrant entitlement to a spare 
(backup) motorized wheelchair is not demonstrated by the evidence 
of record.


CONCLUSION OF LAW

The criteria for entitlement to a spare (backup) motorized 
wheelchair are not met.  38 U.S.C.A. §§ 1701(6), 1717 (West 
2002); 38 C.F.R. §§ 17.150, 17.151, 20.101(b) (2009); VHA 
Handbook 1173.6 (effective prior to January 15, 2008); VHA 
Handbook 1173.06 (effective January 15, 2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) defined VA's duty to assist a veteran in the development of 
a claim. VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

In a March 2008 letter, partial VCAA-compliant notice was 
provided to the Veteran.  Even though the VAMC did not provide 
VCAA-compliant notice prior to initial adjudication of the 
Veteran's claim, the Board finds such error is harmless.  Both 
the Veteran and his representative in testimony and statements 
made during the pendency of the appeal suggest actual knowledge 
of the evidence needed to support grant of the Veteran's request.  
See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual 
knowledge is established by statements or actions by the claimant 
or the claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).  Thus, any VCAA 
notice error in regard to the Veteran's claim is deemed harmless 
and does not preclude appellate consideration of the claim on 
appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding 
that a party alleging defective notice has the burden of showing 
how the defective notice was harmful).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant evidence pertinent 
to the matter decided herein.  Pertinent medical evidence 
associated with the claims file consists of reports of evaluation 
conducted to determine whether a spare motorized wheelchair 
should be issued to the Veteran.  The Veteran refused to fully 
cooperate during the physical medicine rehab evaluation for a 
spare power scooter performed on June 1, 2007.  Hence, the Board 
has no alternative but to adjudicate the Veteran's claim on the 
basis of the current record.  See 38 C.F.R. § 3.655(b) (2009).  
The duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Based on these 
evaluations, and the testimony and statements provided by the 
Veteran and others, on his behalf, the Board finds that the 
evidence of record is adequate for the purposes of adjudicating 
the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  In light of the above, there is no indication that there 
is additional existing evidence to obtain or development required 
to create any additional evidence to be considered in connection 
with the issue on appeal.  Given the foregoing, the Board finds 
that there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Analysis

The Veteran has requested that he be provided a spare motorized 
wheelchair as a backup to his currently provided motorized 
wheelchair in the case of emergency, breakdown, etc.  The 
Veteran's service-connected disabilities are: rheumatoid 
arthritis with Marie-Strumpell arthritis of the spine, rated as 
100 percent disabling; residuals of rheumatoid arthritis, loss of 
use of feet, rated as 100 percent disabling; conversion reaction, 
rated as 30 percent disabling; and malaria, rated as 
noncompensable; for a combined 100 percent rating.  He also has 
been awarded special monthly compensation (SMC) with entitlement 
to an additional aid and attendance allowance under 38 U.S.C.A. 
§ 1114(r)(2) and 38 C.F.R. § 3.350(h) subject to the provisions 
of 38 C.F.R. § 3.552(b)(2) on account of entitlement under 
subsection (o) and being in need of regular aid and attendance, 
and, in addition, on account of need of a higher level of care 
from May 27, 1998.

As part of the medical services furnished to veterans with 
service-connected disability, VA may provide home health 
services, which the VA Secretary finds necessary or appropriate 
for the effective and economical treatment of a veteran's 
disability.  38 U.S.C.A. §§ 1701(6), 1710(a), 1717(a) (West 
2002).

If provided as part of outpatient care, the appliances must 
constitute a necessary part of the outpatient care for which a 
veteran is eligible under 38 U.S.C.A. § 1712 and 38 C.F.R. § 
17.93 (or a necessary part of outpatient care authorized under 
17.94).  38 C.F.R. §§ 17.150(a), 17.151.

Spare motorized wheelchairs may be furnished when an unusual 
circumstance occurs.  In such cases, all pertinent facts and 
complete medical justification must be forwarded to the local 
Wheelchair Clinic or Major Medical Equipment Committee for 
determination.  VHA Handbook 1173.06, Wheelchairs and Special 
Mobility Aids, para. 5(b) (effective prior to January 15, 2008); 
see also VHA Handbook 1173.06, Wheelchairs and Special Mobility 
Aids, para. 5(b) (effective January 15, 2008).

The Veteran was evaluated in April 2006 for a spare (backup) 
motorized wheelchair.  His main mode of mobility was his power 
chair as he did not walk any considerable distance.  The Veteran 
performed standing pivot transfers on/off the power chair.  He 
complained of pain in multiple joints secondary to anklosying 
spondylosis and reported occasional edema in his lower 
extremities.  On examination, he had severely limited active 
range of motion in this neck by about 90 percent in all 
directions.  Shoulder shrug ability on the right was good and on 
the left was fair.  Active range of motion for shoulder flexion 
bilaterally was to 20-30 degrees; extension was to 5 degrees on 
the right and to 10 degrees on the left; and abduction was to 15 
degrees on the right and to 25 degrees on the left.  Elbow, wrist 
and hand motion was within full limits.  The left hip exhibited a 
70+ degree of flexion contracture, while the right hip exhibited 
trace movement.  Left knee active range of motion was from 0 to 
70 degrees, while right knee was from 0 to 85 degrees.  Right 
ankle motion was within full limits, while left ankle 
dorsiflexion was to neutral.  The Veteran was unable to stand up 
straight.  In standing, he was fixed in about 40 degrees of trunk 
flexion.  Veteran was able to transfer on/off power chair 
independently; he was able to use power chair safely and 
effectively forwards/backwards; and he was able to negotiate 
around obstacles including pedestrians and wheelchairs without 
difficulty.  The VA registered kinesiotherapist recommended that 
a backup power chair with a left-sided joystick be ordered due to 
the assessment of the Veteran's severe disability to preserve 
independent mobility.  She noted that, if the Veteran is left 
alone and something happens to his main power chair, he would 
have no means of independent mobility. 

A June 1, 2007 physical medicine rehab consult note reflects that 
the Veteran was evaluated for a spare power wheelchair.  
Examination revealed generally a moderately obese man who was 
sitting at an angle in the wheelchair and that the Veteran's wife 
had wheeled him in.  The Veteran refused further evaluation.  The 
impression was a spare power wheelchair is not at this time 
medically necessary.  The VA physician indicated that the 
Veteran's wife could and did propel and transport him using his 
manual wheelchair, despite a history of a hernia repair from 
lifting the wheelchair; therefore, the manual wheelchair 
functions well as a backup chair already.  The physician also 
noted that the Veteran and his wife were concerned about using 
his existing power wheelchair on the outside and her inability to 
clean the chair because she could not bend over, leaving it dirty 
when it was brought inside.  However, the Veteran refused an 
evaluation for long-handled devices, to include cleaning 
implements.  Finally, the VA physician noted that the Veteran's 
wife got paid for aid and attendance for the Veteran and that she 
had stated that a cleaning person cleaned the house, but that she 
herself did clean the house in between visits.  Thus, the VA 
physician found no unusual circumstances to justify a spare 
motorized wheelchair.

The VISN 6 Prosthetic Representative, under the authority of the 
Deputy Director/Chief Medical Officer, disapproved the Veteran's 
request, indicating that the justification for disapproval came 
under comfort and convenience not medical need.  It was noted 
that the Veteran's current wheelchair was his primary means of 
mobility, and a lift had been provided to give him the ability to 
take the power chair for repairs.  The backup manual wheelchair 
is to be used for the short period of time the power chair is 
under repairs.  Moreover, the request also was disapproved due to 
the fact that VA does not provide a spare power mobility except 
in unusual circumstances.

During the Board hearing, both the Veteran and his daughter 
maintained that, after the Veteran broke his neck last year, he 
had been given a new motorized wheelchair within the last six to 
eight months; that the Veteran could not move the manual 
wheelchair because his shoulders had been fused together; that he 
could not get out of a manual wheelchair by himself, as someone 
needed to pull him out of it; and that his wife could no longer 
push, lift, or pull the Veteran out of the manual wheelchair.  
The Veteran's daughter testified that she had moved back from 
North Carolina to help her father.  The Veteran admitted that he 
had never experienced a long wait for repairs or from battery 
changes of more than two to three weeks; however, when VA 
condemned his old power chair he was without one for nine months, 
but that was before he broke his neck.  He indicated that the 
normal lifecycle for motorized wheelchairs was about five years 
but he had had his old one for six to seven years; that the tires 
were replaced yearly; and that the normal lifecycle for batteries 
was two years.  They asserted that neither the Veteran nor his 
wife, who has dementia, have the ability to manually propel him.

In this case, it is not in dispute that the Veteran is legally 
eligible for VA home health services.  Rather, the appeal 
essentially turns on the issue of whether a spare motorized 
wheelchair is justified due to an unusual circumstance.

Here, the Board notes that appropriate VHA personnel at the VAMC 
evaluated the Veteran and reviewed the Veteran's request and 
denied entitlement to a spare motorized wheelchair in connection 
with his VA treatment as there was no unusual circumstance to 
justify one.

As noted above, since May 27, 1998, the Veteran has been 
receiving SMC for aid and attendance under 38 U.S.C.A. 
§ 1114(r)(2) on account of entitlement under subsection (o) and 
being in need of regular aid and attendance and in need of a 
higher level of care due to his service-connected disabilities.  
The legislative history of 38 U.S.C.A. § 1114(r)(2) reveals that 
the enhanced allowance was intended to better meet the 
substantial financial needs of certain severely disabled 
veterans, such as the claimant, and to give veterans in need of 
daily health care an alternative to institutionalization.  The 
primary purpose behind 38 U.S.C.A. § 1114(r)(2) is to provide 
adequate funds to meet the substantial healthcare needs of 
severely disabled veterans like the claimant and to enable 
veterans in need of a higher level of care to remain in their 
homes.  See VAOPGCPREC 23-92 (Nov. 12, 1992).  This purpose is 
effectuated through the payment of a higher level of aid and 
attendance allowance to such veterans to help defray the cost of 
daily health care provided by others, not necessarily family 
members.  Id

Under the provisions of VHA Handbook 1173.6, the Veteran already 
has been given a motorized wheelchair as his primary means of 
mobility, a backup manual wheelchair, and a wheelchair lift for 
his vehicle, for use during those time periods when the motorized 
wheelchair is unavailable due to repairs and maintenance.  During 
those infrequent periods of time when his primary motorized 
wheelchair is unavailable due to maintenance and repair, the 
receipt of SMC at the (r)(2) level provides the necessary 
assistance to defray the expenses incurred to pay for outside 
help to push and assist the Veteran into and out of his manual 
wheelchair and to assist him with activities of daily living, 
such as bathing, dressing, etc.  

Thus, considering all pertinent facts, including the Veteran's 
and his spouse's inability to propel, lift and help him out of a 
manual wheelchair, together with the purpose for receipt of the 
higher level of SMC at (r)(2), the Board agrees with the VAMC 
that the preponderance of the evidence fails to show any unusual 
circumstance that would warrant entitlement to a spare (backup) 
motorized wheelchair.  Both the Veteran and his representative 
maintain that the spare motorized wheelchair would be used in the 
case of emergency, breakdown, etc.  However, such justification 
appears to be for the Veteran's comfort and convenience not 
because of an unusual circumstance.  Moreover, they do not 
allege, nor does the record show, that the Veteran lives in a 
remote area where it would be impossible to find a temporary non-
family member to come into the house to assist him during those 
infrequent periods of time when his primary motorized wheelchair 
is unavailable.  The expense for obtaining such outside help is 
contemplated to be paid for from the enhanced allowance provided 
by SMC at the (r)(2) level.  Therefore, the appeal must be 
denied.


ORDER

Entitlement to a spare motorized wheelchair is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


